Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2020

                                     No. 04-20-00305-CV

                         IN THE INTEREST OF A.K.P., A CHILD

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01650
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

         Appellant Mom’s brief was due to be filed with this court on October 12, 2020. See TEX.
R. APP. P. 38.6(a). On the due date, Mom filed a motion for a twenty-day extension of time to
file her brief.
       Appellant Mom’s motion is GRANTED. Her brief is due on November 2, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court